Citation Nr: 0018809	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which determined that the 
appellant was ineligible for VA benefits, because her spouse 
had no recognized service.


REMAND

The veteran's original claim of entitlement to basic 
eligibility for VA benefits was denied in an unappealed 
rating decision dated in November 1949.  It was determined 
the appellant's spouse had no recognized guerilla service and 
was not a member of the Commonwealth Army while in the 
service of the Armed forces of the United States.  

In a statement received in July 1998, the appellant submitted 
a request to reopen her previously denied claim of 
entitlement to basic eligibility for VA benefits.  She also 
submitted several affidavits.  In its January 1999, statement 
of the case, the RO reviewed the appellant's claim on a de 
novo basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a question at issue turns on a 
legal determination, such as basic eligibility for a benefit 
or status as a claimant, and not on a factual determination, 
the new and material analysis is not applicable, as the 
purported previous "denial" was not a final decision based on 
a "claim."  D'Amico v. West, 12 Vet. App. 357 (1999) (because 
appellant never attained status of claimant he did not submit 
any claim, well grounded or otherwise, and therefore there 
was no finally denied claim which could have been reopened); 
Laruan v. West, 11 Vet. App. 80 (1998).

More recently, the Court of Appeals for the Federal Circuit 
has held that the new and material evidence requirement set 
forth in 38 U.S.C.A. § 5108 (West 1991) applies to the 
reopening of claims that were finally disallowed for any 
reason.  D'Amico v. West, 99-7110 (Fed. Cir. April 7, 2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has also held that it could be prejudicial to a veteran for 
the Board to consider a claim on a basis different from that 
employed by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has not considered whether new 
and material evidence has been submitted to reopen the claim.  

The Board also notes that in her substantive appeal, the 
appellant seemed to contend that previous decisions of the RO 
involved clear and unmistakable error.  This question has not 
been adjudicated by the RO, and the appellant has not been 
furnished with the laws and regulations referable to such 
error.

This case is REMANDED to the RO for the following action:

The RO should adjudicate whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to basic 
eligibility for VA benefits and whether 
the appellant has raised a valid claim of 
CUE in prior final rating decisions.. 

If the benefit requested on appeal remains denied, 
the appellant should be furnished with a 
supplemental statement of the case containing the 
laws and regulations referable to reopening 
previously denied claims, including the provisions 
of 38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. 
§§ 3.105, 3.156 (1999), and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




